Citation Nr: 0512879	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  00-14 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

What rating is for assignment for hepatitis C from May 25, 
1999?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to 
August 1973.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, so that additional 
development could be undertaken.  Following the completion of 
the requested actions, the case was returned to the Board for 
further review.  


FINDINGS OF FACT

1.  From May 25, 1999, until July 1, 2001, the veteran's 
hepatitis C was manifested by not more than demonstrable 
liver damage with a mild gastrointestinal disturbance. 

2.  From July 2, 2001, to the present, hepatitis C is not 
shown to be manifested by malaise and anorexia requiring 
dietary restriction or continuous medication, or 
incapacitating episodes attributable to hepatitis C lasting 
at least two weeks but less than four weeks over the prior 
twelve months.  


CONCLUSION OF LAW

A schedular rating in excess of 10 percent is not for 
assignment for hepatitis C from May 25, 1999, to the present.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2001); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7354 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded most recently by the 
Board in September 2003 for additional evidentiary and 
procedural development by the RO.  In addition, this matter 
was subject to one or more other remands or development 
memoranda from the Board.  All of the actions sought by the 
Board by its development requests appear to have been 
completed in full as directed.  See Stegall v. West, 11 
Vet.App. 268, 270-71 (1998).  

Notice is taken that the veteran's representative argues that 
full compliance was not achieved on remand in terms of 
obtaining records of private medical treatment, particularly 
those which would might identify the occurrence of 
incapacitating episodes involving the veteran's hepatitis C.  
It is correct that the Board in a January 2003 memorandum to 
its now defunct evidence development unit, and its September 
2003 remand attempted to obtain medical records relating to 
treatment of incapacitating episodes of the veteran's 
hepatitis C.  It is likewise evident that the veteran replied 
to the Board's April 2003 inquiry by executing a VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for the release of records 
compiled by M. S. Kleinman, M.D., which was received by the 
Board in May 2003.  But, because of a change in the law, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Board was effectively 
precluded from further development of evidence, without first 
referring any new evidence obtained to the RO for its 
consideration.  Hence, the Board remanded this matter to the 
RO in September 2003.  

In March 2004, the veteran was asked by the Appeals 
Management Center to complete another VA Form 41-4142 for the 
release of Dr. Kleinman's and any other provider's records, 
as the prior forms had been invalidated by virtue of the 
passage of the Health Insurance and Portability Act.  
Unfortunately, however, the veteran did not respond to the 
AMC's request.  It is nonetheless shown that additional 
medical records from Dr. Kleinman, among others, were 
subsequently made a part of the claims folder by or on behalf 
of the veteran.  On the basis of the foregoing, there is not 
shown to be a Stegall violation, such that a further remand 
for the retrieval of records or other action is now required.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law 
subsequent to the initiation of the original claim forming 
the basis of the instant appeal.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice of the foregoing was provided, in 
part, to the veteran by the RO in June 2001.  Further notice 
was furnished by the AMC in its March 2004 correspondence to 
the veteran.  To that extent, VA's duties established by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all pertinent 
examination and treatment records have been obtained to the 
extent that the veteran has cooperated in providing 
authorizations for the release of his private medical 
records.  In addition, multiple VA medical examinations have 
been afforded the veteran and the reports of those 
evaluations have been associated with his claims folder.  
Thus, it is concluded that all assistance due the veteran has 
been rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, while the initial RO adjudication preceded the 
enactment of the VCAA, full notice of the VCAA followed 
readjudication by the RO, and notice to the veteran, as 
provided by Pelegrini.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran-claimant under 
Bernard v. Brown, 4 Vet.App. 384 (1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim for Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes (DCs) identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The issue of the rating to be assigned initially for the 
veteran's hepatitis C is one governed by the holding of the 
United States Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet.App. 119 (1999).  Pursuant to 
Fenderson, at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of 
time based on the facts found.

The record reflects that service connection was established 
for hepatitis C in a March 2000 rating decision, at which 
time a noncompensable rating was assigned from May 25, 1999, 
under 38 C.F.R. § 4.114, DC 7345.  An appeal was initiated in 
May 2000, and an April 2002 rating decision assigned a 10 
percent rating, effective from May 25, 1999.  That rating has 
continued since.  

The criteria for the evaluation of hepatitis were amended 
during the course of the instant appeal.  Such changes were 
made effective from July 2, 2001.  See 66 Fed. Reg. 29486 
(2001).  In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003), it follows that the old rating criteria only 
applies to the period prior to the date of the change in law, 
and the new rating criteria apply only to the period on and 
after the date of the change in law. 

Under 38 C.F.R. § 4.114, DC 7345, as in effect prior to July 
2, 2001, where there was infectious hepatitis with minimal 
liver damage and associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures, a 30 percent rating was assignable.  With 
demonstrable liver damage and mild gastrointestinal 
disturbance, a 10 percent rating was for assignment.  

Under the revised regulations, a new DC 7354 was created 
specifically for the evaluation of hepatitis C.  With 
serologic evidence of hepatitis C infection, and signs and 
symptoms of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period, a 20 percent rating 
is in order.  With intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period, a 10 percent rating is assignable.  38 C.F.R. § 
4.118 (2004).

Pursuant to Note (2) following DC 7354, an incapacitating 
episode means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  

During the period from May 25, 1999, to July 1, 2001, the 
record reflects that the hepatitis C was manifested primarily 
by fatigue.  In fact, on a VA medical examination in February 
2000 it was determined that fatigue was the only indicated 
symptom or manifestation of the disorder in question.  The 
veteran specifically denied any vomiting, hematemesis, 
melena, colic, abdominal pain, weight gain or loss, 
steatorrhea, malabsorption, or malnutrition.  The examiner 
reported that the veteran did not complain of depression, 
although prior treatment therefor was shown by available 
records.  No current therapy for hepatitis C was noted by the 
examiner.  Notice was taken by the examiner that the 
veteran's liver enzymes had returned to normal in or about 
April 1999. 

The veteran's private treating physician, M. S. Kleinman, 
M.D., indicated in April 2000 correspondence that the veteran 
had continuing fatigability, as well as increased liver 
enzymes and a strongly positive result for the hepatitis C 
virus on radionuclide angiography.  A copy of those 
laboratory findings did not accompany Dr. Kleinman's April 
2000 report, and the VA's subsequent efforts to obtain 
pertinent treatment records from that physician were 
unsuccessful, based on the veteran's failure to provide an 
updated release authorizing VA to obtain the records in 
question.  

On the basis of the foregoing, it cannot reasonably be held 
that the veteran's hepatitis C was, during the period from 
May 25, 1999, to July 1, 2001, manifested by more than 
demonstrable liver damage with mild gastrointestinal 
disturbance.  Records objectively noting the existence of a 
greater degree of liver damage are not presented and, while 
there was evidence of fatigue shown in association with the 
veteran's hepatitis, evidence of anxiety or a greater degree 
of gastrointestinal disturbance is lacking.  Also absent is 
evidence of a dietary restriction or therapy, such as would 
in combination with the other required manifestations 
necessitate the assignment of the next higher evaluation.  As 
such, not more than a 10 percent is for assignment during the 
period from May 25, 1999, to July 1, 2001.  Fenderson.  

With respect to the period on and since July 2, 2001, a VA 
medical examination in November 2001 disclosed that other 
than the veteran's complaints of fatigue, weakness, and 
"average" depression and/or anxiety, his hepatitis C was 
asymptomatic and not requiring treatment.  Reference was made 
to recent testing by Dr. Kleinman showing, in pertinent part, 
an alanine transaminase (SGPT) of 66 or 71.  In the VA 
examiner's opinion, the veteran's hepatitis was stable.  

In April 2002 correspondence, Dr. Kleinman opined that the 
veteran was 40 percent disabled by hepatitis C, noting in 
particular that he suffered from daily fatigue, malaise, and 
anorexia with minor weight loss and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks during the past 12-month 
period.  The Board finds, however, that Dr. Kleinman's 
verbatim citation of the rating criteria for a 40 percent 
rating under DC 7354 is not dispositive of the outcome of 
this portion of the veteran's appeal inasmuch as such 
statement is not accompanied by confirmatory medical data, 
including treatment records identifying the manifestations 
and incapacitating episodes noted, or otherwise supported or 
confirmed by those records that are on file from Dr. 
Kleinman.  Without such accompanying evidence, little, if 
any, probative weight may be assigned to Dr. Kleinman's April 
2002 report.  

Testing in May 2004 showed an SGPT of 120 and an iron level 
of 196.  The veteran's ferritin level in June 2004 was 484.  
Colonoscopy in July 2004 was negative for any polyps or 
tumors, and liver biopsy in November 2004 was consistent with 
mild chronic hepatitis; fibrosis; steatosis; and increased 
iron deposition.  

At a VA examination in January 2005, the veteran denied any 
abdominal pain, vomiting, or weight loss other than through 
attempted dieting.  He admitted to fatigue, but denied 
anorexia, arthralgias, abdominal pain, dietary restrictions, 
or current treatment.  He was not on any medication.  It was 
further noted that he was employed full-time as a miner and 
that he had not had any incapacitating episodes since 1996, 
when an eight-week bout of hepatitis precluded work  Of 
course, 1996 is a period before the current rating period 
being reviewed.  On clinical evaluation in 2005, the 
veteran's weight was 261 pounds and no organomegaly was noted 
on inspection of the abdomen.  His iron level was within 
normal range; his serum glutamic oxaloacetic transaminase was 
49, his SGPT was 108, and his ferritin was 479.  

In all, the preponderance of the evidence, while indicating 
the continued presence of fatigue and to some extent 
weakness, is against finding a greater degree of disablement 
than is contemplated by the currently assigned 10 percent 
rating.  In this regard, there is no persuasive evidence 
presented as to malaise, anorexia, continuous medication or 
incapacitating episodes attributable to the veteran's 
hepatitis C indicating that a higher schedular evaluation is 
warranted under DC 7354.  Fenderson.  

As a preponderance of the evidence is against the veteran's 
claim for an initial rating in excess of 10 percent for 
hepatitis C from May 25, 1999, the appeal must be denied.  
38 U.S.C.A. § 5107(b).  



ORDER

A rating in excess of 10 percent for hepatitis C from May 25, 
1999, is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


